DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12, 14-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockwell [US 20140014009] in view of Cayne et al. [Cayne, US 7760069].
As to claim 22. Crockwell discloses A storage system, for securely storing a plurality of garment bags in a publicly accessible are, the system comprising: 
a frame structure, [fig. 1, 2A] closet rod;
a garment bag, [0030, fig. 1] garment storage bag 120, wherein the closet rod can hold a plurality of garment bags 120, that are non-removably coupleable, [0031] the bags coupled to a structure, rod 102, using a lock, and [0048] cannot be removed once locked, in a suspending manner, [fig. 1, 2A], with the frame structure, [fig. 1, 2A], 
a fastener, [fig. 2A, 0033] zipper 210, and zipper tab 215 provided for each bag, for opening and closing the garment bag, respectively, [0048] zippers open and close to allow/disallow access to each of the inside of the containers,
a lock mechanism, padlock 230, [fig. 2A, 2B, 2C], each bag 120 has it’s own padlock; 
wherein each fastener operably cooperates with a respective lock mechanism of the mechanism for selectively securing the fastener in a closed position, [0048], and for unsecuring the fastener for allowing the fastener to be set from the closed position into an open position, [0049] zippers open and close to allow/disallow access to the inside of the container.
Crockwell fails to explicitly disclose that the storage system comprises a plurality of garment bags; wherein the fastener and the lock mechanism is provided for each of the plurality of garment bags.
Crockwell teaches a garment bag that can be used as a secure storage bag and can be suspended from a closet rod, [fig. 1, 2A, 0030], and be non-removably secured to the closet rod using a lock mechanism, [0048].
Corckwell, [fig. 1], indicates that the bag 120 is suspended from a closet rod 102 alongside similar bags suspended from the same closet rod 102.
One of ordinary skill in the art can understand that a plurality of storage bags 120 can be suspended from the closet rod 102 simply based on the storage need of the person using the storage bag.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Crockwell that the storage bag 120 as disclosed with all the components as claimed can be implemented to produce and use the same invention as described in Crockwell wherein each storage bag comprises a fastener and a lock mechanism that operates and functions in the same way as nothing but an obvious use of the same product for storing more items the same way as described for the single storage bag.
Crockwell fails to disclose that the system comprises an output module configured to indicate to a user, with respect to one or more unsecured fasteners of the plurality of fasteners, which of the plurality of garment bags is available for use.
Cayne teaches an intelligent locking system 22 comprising a plurality of storage units 24, [fig. 1]; wherein each storage unit 24 comprises a light emitting element 60 as an indicator to change color when the storage unit 24 does not have items stored in therein based on the state of the lock mechanism, [col. 7, lines 7-16].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Crockwell with that of Cayne so that a user can be made aware of available storage units to avoid checking all the units to find available units saving user’s time.

Response to Arguments
Applicant's arguments filed 10/23/2022 have been fully considered but they are not persuasive. 
Argument 1: Crockwell discloses the structure of a single safe 120, and the claimed storage system is thus structurally different from the safes disclosed in Crockwell at least in that the claimed system comprises “a plurality of … bags, a plurality of lock mechanisms and not just one”.
Response 1: The above argument insinuates that a single bag comprises a plurality of lock mechanisms and not just one. The originally filed disclosure does not have any support for a single storage bag with a plurality of lock mechanisms and would be rejected under 35 U.S.C. 112(a) New Matter.
The broadest reasonable interpretation of the claim is a storage system with a frame structure; wherein the frame structure is used to hold a plurality of storage bags and an output module to indicate which bag is available based on a condition; wherein each individual storage bags comprises a fastener and lock mechanism that is used to secure that one bag to the frame structure. The broadest reasonable interpretation is simply a storage bag with a fastener and lock to secure it to a frame, and the frame used to hold multiple such bags.
Crockwell teaches the frame structure, and the bag with the claimed securing means. It just fails to explicitly disclose that the frame structure can hold multiple of such bags.
The Office Action argues that it is obvious to have a plurality of such bags on the frame structure.

Argument 2: Crockwell fails to disclose the claimed system comprising “an output module … to indicate … which of the plurality of garment bags is available for use”.
Response 2: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office Action is relying on Crockwell to teach the claimed system with a frame and a garment bag. The Office Action is relying on Cayne to teach that a storage system with a plurality of storage items can be modified to include an output module to indicate which of the storage items is available for use as detailed above in the rejection of claim 22.

Argument 3: That one could modify the device disclosed in Crockwell to arrive at the subject of claim 22, does not mean that a person skilled in the art could be motivated to do so because Crockwell teaches a jewelry safe disguised as a garment bag and addresses a different problem than the claimed system which pertains to a storage system for securely storing a plurality of garment bags in a publicly accessible area.
Response 3: The contents of the bag are not relevant to the claimed invention, but only if the system can be modified to indicate if a bag is available for use. Crockwell’s bag is specifically designed to freely store valuables without hiding the storage system itself, as indicated in the cited paragraphs in the remarks filed 10/23/2022 page 10.

Argument 4: Clearly, incorporating Cayne’s output module with the safe of Crockwell would, unequivocally, have an adverse and detrimental effect on Crockwell’s declared purpose to prevent theft by a person.
Response 4: The system used to prevent theft, as described in Crockwell and clearly understood by the applicant based on the remark presented in page 10, is nature of the bag itself made to look like a regular garment bag. Incorporating an output to indicate an empty bag does not change the security as the indicated bag is empty by the nature and function of the indicator itself.

Allowable Subject Matter
Claims 1-12, 14-21 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688